In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 21-2505
ANTHONY RANKINS,
                                                               Plaintiff,

                                v.
SYSTEM SOLUTIONS OF KENTUCKY, LLC,
                   Defendant/Third-Party Plaintiff-Appellant,

                               and
LUMMUS CORP.,
                                                          Defendant,

                                v.
DHL EXPRESS (USA), INC.,
                                  Third-Party Defendant-Appellee.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
        No. 19 C 3775 — Sharon Johnson Coleman, Judge.
                    ____________________

     ARGUED JANUARY 12, 2022 — DECIDED JULY 11, 2022
                ____________________

   Before FLAUM, EASTERBROOK, and WOOD, Circuit Judges.
2                                                    No. 21-2505

    WOOD, Circuit Judge. Anthony Rankins, a DHL employee,
was seriously injured at DHL’s Chicago facility when a cable
within a winch system snapped. The winch system was de-
signed and installed by Systems Solutions of Kentucky, LLC
(SSK), and so Rankins brought products-liability claims in
state court against SSK and its sole member, Lummus Corpo-
ration. But DHL lost the physical pieces of the winch system
after the suit was removed to the federal district court. After
learning that, SSK brought a third-party suit against DHL
seeking damages for the spoliation of evidence. The district
court dismissed SSK’s third-party claim after DHL settled
with Rankins, ﬁnding that DHL’s contribution payments
were enough to discharge all liabilities related to Rankins’s
injury. Recognizing that SSK sought to press its spoliation
claim against DHL, the court certiﬁed its resolution of the SSK
third-party claim for appeal by issuing an order styled as a
Federal Rule of Civil Procedure 54(b) partial ﬁnal judgment.
    Because the spoliation claim is intimately related to the
products-liability claims still pending in the district court, we
hold that Rule 54(b) was not available for an immediate ap-
peal. We therefore dismiss SSK’s appeal for lack of jurisdic-
tion. If SSK seeks to appeal the district court’s rejection of its
spoliation issue and DHL’s dismissal from the case, it must
wait until a ﬁnal judgment has been entered.
                                I
    On August 6, 2018, Rankins and three other DHL employ-
ees were using a winch system, which had been designed and
installed by SSK, to unload cargo from a freight trailer at
DHL’s O’Hare Gateway Facility. Because another DHL em-
ployee allegedly had not disengaged the locks securing the
No. 21-2505                                                   3

cargo to the bed of the trailer, the cable that had been holding
the cargo in place snapped and struck Rankins in the leg.
     Rankins received workers’ compensation beneﬁts for his
injury. He then brought state products-liability claims in the
Illinois circuit court against SSK, Lummus Corporation (SSK’s
sole member), and Allied Power Products, Inc. (the manufac-
turer of the winch device at the center of the winch system),
on the theory that the failure of the winch system caused his
injuries. Allied Power removed the case to federal district
court and, in turn, brought a third-party complaint with a
claim of contribution against DHL. (The district court has
since dismissed Allied Power from this case, and so that third-
party complaint disappeared.) Throughout the early stages of
litigation, the physical pieces of the winch system—including
the winch cable, bridle, and slide lock—were in DHL’s pos-
session. But on March 19, 2021, counsel for DHL informed the
parties that DHL had somehow lost the winch components.
     Alleging that the loss of the evidence hindered its defense
strategy in the suit with Rankins, SSK ﬁled a third-party com-
plaint against DHL on June 7, 2021. That complaint asserted
that SSK was entitled to contribution from DHL under the Il-
linois Joint Tortfeasor Contribution Act, 740 ILCS § 100/2, and
it raised a state-law claim of negligent spoliation. Meanwhile,
DHL settled with Rankins by waiving its workers’ compensa-
tion lien in the amount of $455,229.17 and paying an addi-
tional $87,500. DHL then ﬁled a Motion to Dismiss Pursuant
to Settlement on June 28, arguing that its good-faith contribu-
tion settlement with Rankins entitled it under state law to a
full dismissal of all third-party claims stemming from Ran-
kins’s injury. At a hearing on the matter, SSK argued that the
settlement contributed to Rankins’s injury costs and perhaps
4                                                     No. 21-2505

even compensated Rankins for any trouble stemming from
the loss of the physical evidence, but it did not compensate
SSK for its own spoliation-related diﬃculties. Unpersuaded by
SSK’s arguments, the district court dismissed SSK’s third-
party complaint against DHL in full. Then on July 30, the dis-
trict court entered a minute order ﬁnding that, pursuant to
Federal Rule of Civil Procedure 54(b), there was no just cause
for delaying SSK’s appeal of the dismissal of the spoliation
claim against DHL.
    We need not further elaborate on the details of this
dispute, as this case is not properly before us at this time. As
we explored at oral argument, the spoliation and products-
liability claims are not factually and legally separable to the
extent required by Rule 54(b), and so there is no ﬁnal
judgment over which we can now take appellate jurisdiction.
                                II
    Rule 54(b) permits a federal court to “direct entry of a ﬁnal
judgment as to one or more, but fewer than all, claims” when
the court “expressly determines that there is no just reason for
delay.” Fed. R. Civ. P. 54(b). But the rule does not provide an
open invitation for the district court to certify a ruling for in-
terlocutory appeal. Factory Mut. Ins. Co. v. Bobst Group USA,
Inc., 392 F.3d 922, 924 (7th Cir. 2004). Instead, two require-
ments must be met. First, we must be sure that the district
court’s order “was truly a ﬁnal judgment.” Peerless Network,
Inc. v. MCI Comms. Servs., Inc., 917 F.3d 538, 543 (7th Cir. 2019).
We test this by examining de novo the degree of overlap be-
tween the certiﬁed claim and all other parts of the case that
are still pending in the district court. This enables us to limit
Rule 54(b) to situations where concentrating all claims in a
single appeal so as to preserve judicial resources is
No. 21-2505                                                          5

unnecessary because the certiﬁed claim is akin to a standalone
lawsuit. Second, we must consider whether the district court
abused its discretion in ﬁnding no just reason to delay the ap-
peal of the adjudicated claim. Id. Taken together, these re-
quirements help us to avoid “piece-meal appeals,” Curtiss-
Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 10 (1980), that tend to
undermine judicial eﬃciency. And because 28 U.S.C. § 1291
aﬀords us appellate jurisdiction only over “ﬁnal decisions,”
we must dismiss for want of jurisdiction if either of Rule
54(b)’s requirements are not met and no other basis for inter-
locutory review exists.
    We need not look further than Rule 54(b)’s ﬁrst require-
ment to dismiss this appeal. As we just noted, to determine
whether an order truly is “ﬁnal,” we ask whether there is sig-
niﬁcant factual and legal overlap between the claim proposed
for appeal and the part of the case pending in the district
court. See Factory Mut. Ins. Co., 392 F.3d at 924 (“[W]e have
insisted that Rule 54(b) be employed only when the subjects
of the partial judgment do not overlap with those ongoing in
the district court.”). Claims are intertwined, and thereby out-
side the bounds of Rule 54(b) treatment, if the resolution of
the claims pending in the district court could “undercut” or
otherwise alter the “ﬁnal” claim. VDF FutureCeuticals, Inc. v.
Stiefel Laboratories, Inc., 792 F.3d 842, 845 (7th Cir. 2015); cf. Fac-
tory Mut. Ins. Co., 392 F.3d at 924 (“It makes little sense for an
appellate court to address contribution when that subject may
be made academic by the outcome of trial. Everything we do
on this appeal could be wasted.”).
   SSK’s appeal is ill-suited for Rule 54(b) treatment because
the spoliation claim depends on whether SSK’s defense
against Rankins’s products-liability claims will be hamstrung
6                                                  No. 21-2505

by the loss of the physical evidence. Perhaps SSK will be dis-
advantaged by its absence, but we cannot say from this van-
tage point how prejudicial this will be. It may turn out that
SSK can defeat Rankins’s claims notwithstanding its inability
to use that evidence. Perhaps the absence of the physical evi-
dence will work in SSK’s favor. The answer will emerge only
once the products-liability claims are resolved by the district
court. Given this entanglement and the needless duplication
that would result if we were to pass judgment on the spolia-
tion issue at this juncture, the district court’s dismissal of
SSK’s spoliation claim was not suﬃciently distinct from the
remainder of the case to qualify as a “ﬁnal” decision eligible
for Rule 54(b) certiﬁcation. And that means we lack appellate
jurisdiction under 28 U.S.C. § 1291.
    Since we have no jurisdiction over the appeal, we obvi-
ously have nothing to say about the merits of the spoliation
issue or the district court’s dismissal of DHL from the suit. We
have not considered whether a claim for spoliation exists un-
der Illinois state law separate and apart from contribution
claims, or whether DHL’s settlement with Rankins discharges
DHL of potential liability to SSK with respect to the spoliation
issue. If SSK seeks to appeal these determinations in the fu-
ture, it must wait for the district court to issue a ﬁnal judg-
ment over which we can take jurisdiction.
                              III
   Because the district court erred in granting partial ﬁnal
judgment on SSK’s spoliation claim, we VACATE the Rule 54(b)
judgment and DISMISS this appeal for want of jurisdiction.